— In an action pursuant to RPAPL article 5 to determine a claim of title to certain property based on adverse possession, the defendant appeals from (1) a judgment of the Supreme Court, Queens County (Buschmann, J.), dated May 1, 1984, and (2) an amended judgment of the same court, entered September 1, 1984, both of which, after a nonjury trial, declared the plaintiffs the owners of the property.
Appeal from the judgment dated May 1, 1984, dismissed, without costs or disbursements. That judgment was superseded by the amended judgment entered September 1, 1984.
Amended judgment entered September 1, 1984, affirmed, without cost or disbursements, for reasons stated by *709Justice Buschmann at Trial Term. Gibbons, J. P., Eiber, Kunzeman and Kooper, JJ., concur.